Citation Nr: 1736494	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  16-27 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities for the purpose of retroactive benefits.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities for the purpose of retroactive benefits.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter, J.S.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active service from December 1958 to December 1962 and from August 1966 to March 1989. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas..  At that time, the RO readjudicated the Veteran's claim (for carpal tunnel syndrome denied in a February 1990 rating decision) in accordance with the Nehmer line of cases as he was potentially exposed to herbicides in the Republic of Vietnam and his asserted claim was related to a disability that was added to the presumptive disability list.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

In November 2015, the RO denied service connection for bilateral upper and lower extremity peripheral neuropathy, for the purpose of retroactive benefits.  Jurisdiction of the case is with the VA RO in St. Petersburg, Florida.

In April and December 2016, the Veteran's agent withdrew a Board hearing request, although the RO hearing coordinator followed up the December 2016 withdrawal with a letter reminding them of the scheduled hearing.  See 4/9/16 VBMS Correspondence; 12/15/16 VBMS Hearing Related; 12/23/15 VBMS Hearing Request.

In January 2017, the Veteran and his daughter appeared for the scheduled hearing at the RO, but his agent did not.  The Veteran testified unrepresented before the Board.  A transcript of the hearing is of record.

Further, in December 2015, the Board remanded the Veteran's separately docketed claims for entitlement to a rating higher than 20 percent for prostate cancer and scar status post prostatectomy with bladder dysfunction/incontinence from July 1, 2010, a compensable evaluation for erectile dysfunction associated with prostate cancer from October 27, 2009, a rating in excess of 40 percent for back disability; and special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) from July 1, 2010, to the Agency of Original Jurisdiction (AOJ) for further development.  When all the requested development is completed, the issues will be returned to the Board for appellate consideration.

The issue of entitlement to service connection for prostate cancer metastasized to the bone/pelvis has been raised by the record in a January 2017 claim, but has not been adjudicated by the AOJ.  See 1/26/17 VBMS VA 21-526EZ Fully Developed Claim (Compensation).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service incurrence for certain diseases, including early onset peripheral neuropathy, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2014) ; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  Early onset peripheral neuropathy must be manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent while on active duty.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to an herbicide agent.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  See 9/26/07 VBMS VA 21-3101 Request for Information.

In January 2017, the Veteran testified that he experienced pain and tingling in his upper and lower extremities, and particularly in his feet that were so sensitive he could hardly touch them.  See January 2017 Board hearing transcript at page 11.  He had diabetes, underwent six foot surgeries, and a non-VA podiatrist removed a toe.  Id. at 11-12.  The Veteran was unsure if the toe was removed due to his diabetes.  Id. at 11.  The Veteran's daughter stated that he took Gabapentin for "nerve pain."  Id. at 13.

As the Veteran's private podiatry records may be relevant to his claims, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

The Veteran's service-connected disabilities include postoperative herniated nucleus pulposus at L4-5 with chronic muscular strain, intervertebral disc syndrome, and bilateral radiculopathy (lumbar spine disability), and degenerative joint disease of the cervical spine (cervical spine disability).  The evaluations of any upper and lower extremity radiculopathy are part and parcel of the ratings for his service-connected lumbar and cervical spine disabilities.  See 38 C F R. § 4.71a (2016).  

Service connection is also in effect for type II diabetes mellitus, that is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  Note 1 following Diagnostic Code 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable evaluations are considered part of the diabetic process under Diagnostic Code 7913.  

Post-service evidence includes results of a January 1991 electromyography (EMG) of the Veteran's upper extremities that showed bilateral hand and arm carpal tunnel syndrome (CTS).  See 1/16/92 VBMS Medical Treatment Record Non Government Facility.  In August 1991, a VA examiner diagnosed CTS.  See August 7, 1989 VA Examination at page 6.

An April 2011 VA examiner noted that the Veteran had lower extremity radiculopathy documented in a 2007 EMG study.  See April 2011 VA general medical examination report at page 3; see also 4/19/07 VBMS Medical Treatment Record Government Facility, page 22 (September 2007 EMG study).  The examiner reported no diabetic neuropathy of the upper and lower extremities.  Id. at 6.

In light of the Veteran's recent testimony, and given that he was last examined by VA more than six years ago, the Board finds that a new examination is warranted to determine if he has any upper and lower extremity neuropathy that is due to exposure to herbicides or due to, or aggravated by, service-connected cervical or lumbar spine, or diabetes, disability  See e.g., 38 C.F.R. § 3.310 (2016).  

Recent medical records regarding the Veteran's treatment at the VA medical centers (VAMCs) and Community Based Outpatient Clinics (CBOCs) in Salt Lake City, Utah, Boston, Massachusetts, and St. Petersburg, Florida, since May 2011 should be obtained.

The Veteran also provided signed authorization for VA to obtain records of his treatment at Pioneer Valley Hospital in February 2011.  See 6/1/11 VBMS VA 21-4142 Authorization for Release of Information.  No attempt was made to obtain the private records.  As these may be relevant to his claims, VA has a duty to obtain them.  38 U.S.C.A. § 5103A (b)-(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all medical records regarding the Veteran's treatment at the VAMCs and CBOCs in Salt Lake City, Boston, and St. Petersburg since May 2011, and from any additional VA and non-VA medical provider identified by him.

2. Request records of the Veteran's private podiatry treatment, and treatment at Pioneer Valley Hospital in February 2011, after obtaining any needed authorizations.   

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

3. After completing the development requested above, schedule the Veteran for a VA examination by a physician to determine the etiology of his bilateral upper and lower extremity neuropathy.  The examiner should review the claims folder.  The physician-examiner should address the following:

a. Does the Veteran have bilateral upper or lower extremity peripheral neuropathy, radiculopathy, CTS, or another neurologic disorder?

b. If so, the examiner should opine as to whether disability identified is at least as likely as not (a 50 percent or greater probability) due to the Veteran's period of active service, including exposure to herbicides.

c. If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's current neurologic disability(ies) was caused (in whole or in part) by his service-connected lumbar or cervical spine, or diabetes mellitus, disability?

d. If not caused by the lumbar or cervical spine, or diabetes mellitus, disability, is it at least as likely as not (50 percent or greater probability) that the Veteran's current neurologic disability was aggravated (made worse) by his service-connected cervical or lumbar spine, or diabetes mellitus, disability?  

e. If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of neurologic disability prior to aggravation?

f. The examiner should provide reasons for each opinion. 

g. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

h. The absence of evidence of treatment for the claimed disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

i. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4. If any benefit on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




